December 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CAROLYN WARRICK, Appellant

NO. 14-13-00938-CV                          V.

                   MOTIVA ENTERPRISES, L.L.C, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Motiva
enterprises, L.L.C, signed August 28, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Carolyn Warrick, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.